Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Contents of Office Action: 
1. Prior Art Rejections. 
2. Response to Arguments. 
3. Prior Art Cited but not relied on.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/23/2022 has been entered. 
35 U.S.C. 103 Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Taser in view of Nieto et al, https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5856102/, Feb 18, 2018, hereinafter “Neito”.
Regarding claims 1, 12, and 20, Taser discloses a method and device for preserving chain of custody for digital evidence captured at a portable device, the method comprising: transmitting, at the portable device, to a cloud, a request for approval to upload the digital evidence to the cloud server via an intermediary storage device (P1, line 13 discloses that it is also desirable to monitor the activities performed with such cameras in order to ensure that a chain of custody of any videos recorded by the cameras can be provably established. Fig.5B and P21, line 15 further discloses that the audit trail reporting engine 212 transmits the auditable event entry to the coordinator computing device 107 via the short range wireless interface 228. Next, at block 524, the coordinator computing device 107 transmits the auditable event entry to a data gathering engine 418 of an evidence management system 102 via a long-range wireless interface 310 of the coordinator computing device 107), the request comprising a digitally signed metadata associated with the digital evidence, a first authentication credential associated with the intermediary storage device, and a second authentication credential associated with the portable device (Fig. 5A and P16, line 1 disclose an audit trail signing engine 210 of the auditable camera 106 applies a digital signature to the auditable event entry. P13, line 11 discloses the auditable device data store 410 may store information such as a unique device identifier, an identifier such as a badge number or the like of a user 92 associated with the auditable camera 106 at a given time or date, capabilities of the auditable camera 106), wherein the digitally signed metadata includes a data integrity code that is generated as a function of the digital evidence to be uploaded (P16, line 2 discloses applying the digital signature using a cryptographic hash to guarantee that the auditable event entry has not been altered or corrupted since being signed); 
receiving, at a portable device, a first response to the request for approval from the cloud server, the first response indicating approval to upload the digital evidence to the cloud server via the intermediary storage device (Fig. 5B and P17, line24 discloses in response to receiving an acknowledgement receipt from the evidence management system 102, the audit trail gathering engine 214 clears the contents of the audit trail data store 216); 
responsive to receiving the first response, transmitting, at the portable device, the digital evidence to the intermediary storage device for uploading to the cloud server (P18, line 6 discloses the auditable camera 106 transmits contents of other data stores of the auditable camera 106 to the evidence management system 102); 
 transmitting, at the portable device, to the cloud server, a request for approval to delete the digital evidence from the portable device (P18 line 27 discloses an acknowledgement receipt may be generated by the evidence management system 102 for the video/audio data as well. This implies that the content transmission is also a request for approval to delete); 
receiving, at the portable device, a second response from the cloud server, the second response indicating an approval to delete the digital evidence from the portable device (See limitation above); 
responsive to receiving the second response, deleting, at the portable device, the digital evidence from the portable device (P18 line 29 discloses receiving the acknowledgement receipt may cause the auditable camera 106 to delete its copy of the transferred audio/video data).  
Regarding the limitations: 
that functions are generated in response to receiving an approval from the cloud server; 
that the approval is provided by the cloud server after verifying that the intermediary storage device is a trusted device and further the intermediary storage device is capable of supporting the transfer of the digital evidence from the portable device to the cloud server. 
What these amendments do is provide clarification that the claim requires approval from a cloud server to an intermediary storage device. It clarifies that there are additional steps and message exchanges performed between the time evidence is acquired and transferred. 
However, the Examiner notes that all of the functional steps, including receiving an approval, requesting a digital signature, and routing/deleting data based on the claimed responses are all taught by Taser. The only difference is that the cloud server does not coordinate with the intermediary device to send messages. The question then becomes, would it be obvious to use such intermediaries in the context of digital forensics. Nieto answers this question affirmatively. 
Specifically, Nieto is directed towards an IoT-Forensics paradigm that allows a digital witness approach with a methodology that enables citizens to share their data with some privacy guarantees. Nieto uses a digital witness (according to section 2.1) which is a personal device capable of identifying, collecting, safeguarding and communicating digital evidence. This digital evidence can be used to substantiate a criminal investigation since the very nature of digital witnesses ensure that the evidence is protected and has not been tampered with at any time. In fact, the main goal of the digital witness approach is to deploy what we call the Digital Chain of Custody in the IoT (DCoC-IoT), which is a more practical and flexible way of implementing a digital chain of custody using personal devices while retaining the integrity and traceability guarantees offered by a traditional chain of custody.
To operate as a digital witness and be eligible as a member of a DCoC-IoT, a personal device must satisfy the following properties or capabilities:
Anti-tampering behavior: a digital witness must integrate some form of Trusted Computing Hardware (e.g., Secure Element, TPM) to provide anti-tampering capabilities to the device. Embedding such hardware inside the device enables not only detecting whether digital evidence has been compromised but also performing periodic integrity checks of the device. If the device is found to have been corrupted it will not be allowed to participate in a DCoC-IoT.
Binding credentials: a digital witness must be unequivocally bound to the identity of its owner or the entity who is responsible for the device. The ultimate goal of electronically binding digital evidence to a device, which in turn operates on behalf of its owner, is to dissuade people from misusing digital witnesses to report fake evidence, and helps to implement the traceability of the digital evidence during the process of the binding delegation.
Binding delegation: a digital witness must be allowed to transmit digital evidence to other authorised digital witnesses to enable the deployment of the DCoC-IoT. The way in which the DCoC-IoT is deployed depends on the roles and capabilities of the devices. Some devices may play the role of digital witness but others can also play the role of digital custodian. Digital custodians are owned by agents of the law and are thus usually preferable when deploying the DCoC-IoT.
Well-defined procedures: a digital witness must behave according to a set of well-defined procedures and standards for compliance with the digital evidence management process. This includes a number of established phases and robust cryptographic mechanisms that guarantees the integrity both of the evidence and the DCoC-IoT.
Once digital evidence has been collected by a digital witness, tit is sent, possibly using other digital witnesses (or custodians), toward the Official Collection Point (OCP). The OCP is the final link in the DCoC-IoT and is in charge of analysing and processing the digital evidence following the processes established by the ISO/IEC 27042:2015
In particular, Nieto discloses two collaborative devices (Section 4.1), DW2 and DW1. Once DW2 has checked the credentials sent by DW1 (e.g., credentials and the certificate of the report emitted by the PRoFIT investigator), and after the recommendations provided to the maître, the latter agrees to collaborate but only if the following conditions are met:
Only remote devices within 100 m from Bob (Bluetooth maximum range is around 100 m.) when the incident occurred may share information.
However, excluding, in any case, those devices that contain personal data or financial information (e.g., cash registers).
The shared data will only be used for this investigation and once they are eliminated, the restaurant and also the maître (at that time) will be notified.
The digital evidence collected will be sent using DW1 as intermediary.
The data provided by the devices of the restaurant are encrypted and signed, and sent to DW1, which, in turn, sends the data to the PRoFIT investigator.
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Taser to use an intermediary to check credentials and share data, as described in Nieto to improve privacy and security. As discussed in the conclusion section of Nieto, computer forensics and privacy are two confronting disciplines. Typically, these confrontations are solved by applying the law to guarantee the admissibility of electronic evidence and the fundamental right to privacy of the individuals. However, this is not enough for cooperative IoT scenarios, where the joint application of privacy mechanisms together with computer forensics mechanisms can help to obtain crucial data to understand the context of a cybercrime and settle an investigation. In Nieto, a solution to collect digital evidence from IoT environments called digital witness has been adapted to support the 11 privacy principles considered in the various phases of the PRoFIT methodology. As a consequence of this synergy, an IoT-Forensics solution integrates privacy requirements and mechanisms as part of its design thus encouraging the voluntary cooperation of digital witnesses in IoT scenarios. The approach has been validated through the definition of use cases with and without privacy requirements, which shows that the solution is capable of finding a balance between privacy and IoT-Forensics principles. 
Regarding the new amendments of: 
transmitting…only after checking that the first response indicated an approval from the cloud server to upload the digital evidence via the intermediary storage device; 
This has already been taught above. Looking back, Taser discloses receiving a first response to the request for approval from the cloud server indicating approval to upload the digital evidence to the cloud server in that Fig. 5B and P17, line24 discloses in response to receiving an acknowledgement receipt from the evidence management system 102, the audit trail gathering engine 214 clears the contents of the audit trail data store 216. Fig. 5B visually represents this. The acknowledgement receipt from the evidence management system is received and then the contents of the data stores are sent to the evidence management system. 
Regarding claims 3-4 and 14, Taser discloses: 
1) wherein the data integrity code enables the cloud server to validate the data integrity of the digital evidence uploaded to the cloud server using the data integrity code; 
2) transmitting the data integrity code to the intermediary storage device to enable the intermediary storage device to validate the data integrity of the digital evidence prior to uploading the digital evidence to the cloud server.
P16, line 18, discloses that the signatures ensure that the auditable event entry cannot be tampered with to refer to a different video and the video/audio data cannot be replaced without invalidating the signature. 
Regarding claims 5-6, Nieto discloses these limitations. Specifically, the limitations are directed towards verifying that the intermediary storage device is trusted by transmitting an authentication challenge, receiving a response, forwarding that response, and receiving a response from the cloud server. As discussed at length above, Taser discloses receiving authentication and approval from the cloud device. Nieto, also as discussed at length above, verifies the authenticity of the intermediary device by checking credentials. This is the same as an authentication challenge and response. 
Regarding claim 7, Taser teaches this limitation in P16, line 18 stating that the signatures ensure that the auditable event entry cannot be tampered with to refer to a different video and the video/audio data cannot be replaced without invalidating the signatures. 
Regarding claims 8 and 15, Taser discloses in P15, line 13 that the audit trail gathering engine may itself obtain a timestamp. This is at least one feature from the group claimed. Please refer to ISR for further taught limitations, even though the claim lists that only one needs to be disclosed.  
Regarding claims 9-11 and 19, these claims are taught by Taser in P28, line 28 disclosing network communications. The examiner notes that at least claim 10 discloses that the device is a camera, Fig. 2 discloses a battery and battery sensor.  
Regarding claim 16, Please refer to claims 9-11 which teach that the device must be capable of network communcations. 
Regarding claims 17 and 18, as noted in the ISR, the features of claims 17 and 18 are obvious as they represent one of the few obvious solutions for a person skilled in the art in the case where verification fails. It would be obvious to try because if the transmitting fails, a user can either acknowledge this, send a rejection response, or try again. There is a limited subset of possible options that are obvious to try.   
Regarding claims 21, Fig. 5A and P16, line 1 disclose an audit trail signing engine 210 of the auditable camera 106 applies a digital signature to the auditable event entry. P13, line 11 discloses the auditable device data store 410 may store information such as a unique device identifier, an identifier such as a badge number or the like of a user 92 associated with the auditable camera 106 at a given time or date, capabilities of the auditable camera 106. 
Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Taser in view of Nieto et al, https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5856102/, Feb 18, 2018, hereinafter “Neito”, in view of Chang.
Regarding claims 2 and 13, Taser in view of Nieto discloses claims 1 and 12. Neither reference teaches: 
responsive to deleting the digital evidence from the portable device, providing, at the portable device, an indication that the portable device is available for reassignment. 
However, Chang, P59 discloses unit ID, user ID, and/or to assist with user checkout and assignment of devices to different mobile surveillance systems. 
Therefore, it would be obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the combination of Taser and Nieto to checkout and reprogram portable device to use again so as to keep costs down from having to keep buying more devices. 
Response to Arguments
Applicant’s arguments are fully considered, but are deemed unpersuasive. Applicant re-iterates arguments presented last time but regarding the new amendments. The new amendments do not deal with the intermediary storage device and particular messages (which are disclosed by Nieto). Rather, the new amendments are simply: transmitting…only after checking that the first response indicated an approval from the cloud server to upload the digital evidence via the intermediary storage device; 
This has already been taught above. Looking back, Taser discloses receiving a first response to the request for approval from the cloud server indicating approval to upload the digital evidence to the cloud server in that Fig. 5B and P17, line24 discloses in response to receiving an acknowledgement receipt from the evidence management system 102, the audit trail gathering engine 214 clears the contents of the audit trail data store 216. Fig. 5B visually represents this. The acknowledgement receipt from the evidence management system is received and then the contents of the data stores are sent to the evidence management system. 
Taser is used to disclose the order in which data is uploaded (i.e. first approval, then uploading). Nieto is used to teach an intermediary to check credentials and share data, as described in Nieto to improve privacy and security. 
Applicant then, beginning on Page 12, argues the references separately in stating that there is no approval request in Nieto, but this is taught by Taser. 
Prior Art Not Relied on
1. Isolating a Cloud Instance for a Digital Forensic Investigation, https://mo.co.za/open/cloudiso2.pdf 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN E WEISENFELD whose telephone number is (571)272-6602. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARYAN E. WEISENFELD
Primary Examiner
Art Unit 3689



/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687